Opinion by Mr. Justice Catón: We are of opinion that this action cannot be maintained. It is not, nor can it be denied, but that the Legislature still retained complete control over the county seat of Logan county, notwithstanding all that had been done fixing it at Postville. Nor was there any covenant or agreement that the money should be repaid, or that the lands should revert, which had been donated to the county, by the proprietors of Postville, under the several acts of the Legislature, to induce the location of the county seat at that place. When the money was paid and the land conveyed, the donors knew that the county seat might, when the good of the community should require it, be changed; and it must be presumed that they acted in view of such a contingency. Had they intended to guard against the consequences of such a removal, they should have made an express agreement or reservation to that effect, in the deed. So far from that, they made an absolute conveyance, without any reservation whatever. Even had an express agreement been made at the time of the conveyance, that the land should revert, in case of the removal of the county seat, it could not be proved by parol, but should have been expressed on the face of the deed, or at least in a separate writing. But here we are asked, in the absence of a parol agreement, to infer one, from the circumstances of the case. Had the deed upon its face contained a reservation, or had any specific purpose for which the land was conveyed been declared, from which a reservation might be implied, then we should have something upon which we could act, and we might, possibly, so far disregard the literal expressions of the conveyance, as to give effect to the spirit and intent of the transaction. Such was the case in Police Jury vs. Reeves, 18 Martin’s Louis. Rep., 221, where land was conveyed on condition that the public buildings of the parish should be erected thereon; and it was held to revert by the subsequent removal of the seat of justice of the parish, by the Legislature. But in this case, there was no such purpose declared. The case of Armstrong vs. The Board of Commissioners, 4 Blackford, 208, is a stronger case than the one before us. There, the commissioners appointed by an act of the Legislature, to relocate the county seat of Dearborn county, in pursuance of the authority vested in them, accepted the proposition of certain parties, who proposed to furnish money to build a court-house, in consideration that “they, the said commissioners under the said act, would make the said town of Laivrenceburgh, forever, the permanent seat of justice of said county.” The location was accordingly made, and the money advanced ; and yet it was held that the Legislature, by subsequently removing the county seat, violated no legal rights of the parties, for which they could obtain redress. It is undoubtedly true, that the donors made this donation to the county, in order to secure the location of the county seat at Postville, with the expectation of being more than reimbursed, in the enhanced value of their other property in the place; and it is equally beyond doubt, that all the property in the place, as well theirs as that of others, may have more or less deteriorated in value, by the removal of the seat of justice. But it appears, that while the county seat remained at Postville, they sold to individuals a large portion of their real estate in and about that place; and in that way they have, undoubtedly, in part, if not entirely, been reimbursed, for the bonus which they gave the county. Should we allow them now to recover of the county, they would be twice reimbursed. Those who have bought property of them, or even of others, at the enhanced prices occasioned by the location of the county seat, have as much cause to complain as they have. Those to whom they have sold, have no means of recovering from them any portion of the amount which might be recovered from the county; and yet, if there is any equity in any portion of this claim, such purchasers have an equal right to a rateable proportion of what the county should be obliged to pay. If the county lias received money, which ex equo et bono the county ought not to retain, how shall we determine to whom it equitably belongs. The Court that should undertake to determine this, would find itself inextricably involved in a labyrinth of inquiries. But the plaintiffs have no legal right to claim damages for the loss which they have sustained, by this legitimate exercise of power by the Legislature and the people. With equal propriety might one who has purchased canal lands, in view of the present location of the canal, claim to recover damages, in case the canal should he so changed as to diminish the value of his purchase. Such a claim would hardly be thought of. In this case, the very fact that the donors gave an absolute and unconditional deed, shows that they expected to take their chance for retaining the county seat. Knowing, as they must have known, that the Legislature had the right to change the seat of justice, whenever the public good should require it, they might have insisted in their contract that the title should revert,, in case of a removal. But there is no such intimation, in any of their written proposals presented to the commissioners, during the negotiation. Had there been, perhaps Postville never would have been a county seat. The donation being unconditional, may have turned the scale in their favor. Be that as it may, we cannot now make a new bargain for them, and impose a condition where there is none. The judgment of the Circuit Court must he affirmed, with costs. Judgment affirmed.